FINAL ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Response to Arguments
Applicant’s arguments with respect to the new claim amendments (filed on 2/15/2022) overcome all previous rejections made in the Office Action mailed on 11/16/2021.
However, Applicant’s new claim amendments raises new issues as discussed by the rejections below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

CLAIMS 68-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Both independent claim 68 (in lines 21-23) and independent claim 78 (in lines 17-20) similarly recites: “in case that the digital processing magnification of the image to be displayed is greater than or the same as a digital zoom ratio of the second image to the first image, display the second image”.
	However, after careful review of Applicant’s US Publication Specification, no support is found for the claimed “underlined” limitation above.  Examiner notes the written description, para [0166], discloses processing a “scale difference”, however, this is not equivalent to a “digital zoom ratio” of the second image to the first image.
	For above reasons, Applicant’s claimed invention in each of claims 68 and 78 is rejected for failing to comply with the written description requirement.
Furthermore, CLAIMS 69-77 and 79-87 are also rejected under are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for respectively depending from rejected independent claims 68 and 78.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


CLAIMS 68-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both independent claim 68 (in lines 21-23) and independent claim 78 (in lines 17-20) similarly recites: “in case that the digital processing magnification of the image to be displayed is greater than or the same as a digital zoom ratio of the second image to the first image, display the second image”.
	Examiner notes that Applicant’s claimed invention (in each of claims 68 and 78) taken with the above “underlined” limitation does not require applying a digital zoom on the first image and second image.  If a digital zoom is not applied, it becomes unclear to the claim reader how the said “a digital zoom ratio” should be interpreted.
	For above reasons, Applicant’s claimed invention in each of claims 68 and 78 is rejected for being indefinite.
Furthermore, CLAIMS 69-77 and 79-87 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for respectively depending from rejected independent claims 68 and 78.

SEE NEXT PAGE
















Subject Matter Not Taught by the Prior Art
CLAIMS 68-87 contain subject matter not taught by the prior art of record, but cannot be considered allowable under the 35 USC 112(a) and 35 USC 112(b) rejections discussed above.
Regarding INDEPENDENT CLAIM 68, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 68 that includes (with emphasis in bold): 
 “A digital photographing apparatus comprising: 
wherein the processor is further configured to: in case that the digital processing magnification of the image to be displayed is greater than or the same as a digital zoom ratio of the second image to the first image, display the second image”. 
Claims 69-77 depend from claim 68.

Regarding INDEPENDENT CLAIM 78, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 78 that includes (with emphasis in bold): 
	“A method, performed by a digital photographing apparatus, the method comprising: 
in case that the digital processing magnification of the image to be displayed is greater than or the same as a digital zoom ratio of the second image to the first image, displaying the second image”.
Claims 79-87 depend from claim 78.
Closest/Related Prior Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	Lee (US 20140132735) discloses a digital photographing apparatus (i.e. camera-phone with display, Figures 6-8 & Fig. 15) comprising at least a first wide-angle camera 1910 and second narrow-angle camera 1920 for capturing respective first and second images (Figure 19), and further comprises a processor (180/280) configured to automatically apply settings in various camera modes according to detected environmental conditions (i.e. ambient illuminance, etc.) to produce a final image, see para [0141-0143] and Figure 9. For example, (see Figures 19-21 and para [0204-021417]) the final image may be a third image generated by synthesizing the captured first wide-angle image 1910 and second narrow-angle image 1920. The final image may be displayed to a user, who may enlarge/contract the image, which switches between the captured first wide-angle image and second narrow-angle image “optically zoomed images”, wherein during image switching, digital zoom “image” may be intervened between optical zooms “images” to render switching between the optical zooms smooth, para [0194-0195].
Lee does not teach: “in case that the digital processing magnification of the image to be displayed is greater than or the same as a digital zoom ratio of the second image to the first image, displaying the second image”, as recited per Applicant’s claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698